tcmemo_2007_22 united_states tax_court shahrooz s and shida s jamie petitioners v commissioner of internal revenue respondent docket no filed date shahrooz s and shida s jamie pro sese terry serena for respondent memorandum opinion cohen judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal_income_tax penalty petitioner s year deficiency sec_6662 shahrooz s and dollar_figure dollar_figure shida s jamie shahrooz s jamie big_number dollar_figure shahrooz s jamie big_number dollar_figure the notice_of_deficiency for was addressed to both shahrooz s jamie petitioner and shida s jamie his wife mrs jamie and was based on a joint_return that they filed for that year the notice_of_deficiency for and was addressed only to petitioner respondent has agreed that mrs jamie is entitled to relief as an innocent spouse the issues for decision are whether petitioner is entitled and limited to a dollar_figure per year deduction for capital losses from his trading activity for and whether petitioner may claim net_operating_loss carryovers in and with regard to losses sustained in his transactions as a trader in securities in and and whether petitioner is liable for penalties under sec_6662 of the internal_revenue_code for substantial understatements of income_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded to the nearest dollar background all of the facts have been stipulated as to petitioner and these stipulated facts are incorporated in our findings by this reference petitioners resided in clay west virginia at the time that the petition was filed during the relevant period petitioner was a licensed physician in clay county west virginia during the years in issue petitioner also engaged in business as a day trader of securities buying and selling on his own account the same securities on the same day or within a few days trading activity petitioner engaged in the trading activity for the sole purpose of profiting from short-term fluctuations in the market price of securities petitioner did not have any customers for his trading activity did not earn or attempt to earn any commissions with regard to his trading activity and did not maintain a place of business for his trading activity petitioner did not earn dividends or interest from the securities in which he traded and he did not engage in his trading activity with the purpose of earning dividends or interest petitioner was not for federal_income_tax purposes a dealer in the securities that he traded for the years in issue petitioner reported income and basis and claimed losses with regard to his trading activity on schedules c profit or loss from business identifying his profession as stock day trader in trader in and day trader in the number of transactions gross_receipts total basis and losses with respect to petitioner’s trading activity for each of the years in issue were as follows year no of trans gross receipt sec_118 dollar_figure big_number big_number total basis dollar_figure big_number big_number direct losses total losses dollar_figure dollar_figure big_number big_number big_number big_number the total losses indicated above include allowable interest_expenses claimed by petitioner in the amounts of dollar_figure for and dollar_figure for on his returns for the years in issue petitioner did not elect to use a mark to market method_of_accounting for his trading activity petitioner reported income and expenses associated with his medical practice identifying his profession as physician in all years on schedules c separate from those reporting his trading activity from losses sustained in his trading activity petitioner claimed net_operating_loss nol carryovers in the amounts of dollar_figure in and dollar_figure in he used the claimed nol carryovers to offset his reported net_income from his medical practice in those years discussion as a general_rule any loss sustained in a business or other profit-seeking activity by a taxpayer during the taxable_year for which the taxpayer is not compensated by insurance or otherwise is allowed as a deduction in calculating the taxpayer’s taxable_income sec_165 however losses from sales or exchanges of capital assets are allowed only to the extent allowed in sec_1211 and sec_1212 sec_165 sec_1211 places limitations on the allowability of capital losses for individuals as follows sec_1211 other taxpayers --in the case of a taxpayer other than a corporation losses from sales or exchanges of capital assets shall be allowed only to the extent of the gains from such sales or exchanges plus if such losses exceed such gains the lower of-- dollar_figure or the excess of such losses over such gains if capital losses exceed capital_gains by more than dollar_figure the excess may be carried forward to later taxable years sec_1212 sec_172 permits a deduction in a current_year for the full amount of net_operating_loss carrybacks or carryovers from previous years as long as taxable_income for the current_year is not less than zero sec_172 b however net capital losses that are carried forward may be deducted only in later tax years subject_to the limitations of sec_1211 which allows capital losses only to the extent of capital_gains plus up to dollar_figure for individuals each year sec_172 sec_1211 see fortner v commissioner tcmemo_1993_195 because capital_gains_and_losses are those sustained in the disposition of capital assets we consider whether the securities held by petitioner in relation to his trading activity were capital assets sec_1221 defines the term capital_asset as follows sec_1221 in general --for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business because they deal in securities held primarily_for_sale_to_customers in the ordinary course of their trade_or_business dealers in securities need not treat securities as capital assets 89_tc_445 however because traders buy and sell securities on their own accounts and have no customers securities held by traders are capital assets for federal_income_tax purposes id petitioner and respondent have stipulated that petitioner was a trader and not a dealer with regard to his securities trading activity during the years in issue the courts have consistently held in keeping with the definition of capital_asset under sec_1221 that the character of gains or losses from a taxpayer’s buying and selling securities on his own account is capital and not ordinary even though the taxpayer may be engaged in a trade_or_business with regard to such trading activity see eg 147_f3d_147 2d cir affg tcmemo_1997_24 king v commissioner supra pincite thus the losses that petitioner sustained as a securities trader buying and selling stocks are capital losses not ordinary losses he may not offset his ordinary_income in a taxable_year except to the extent of dollar_figure with the capital losses sustained in that year sec_172 sec_1211 because the amounts claimed as nol carryovers were capital losses respondent correctly disallowed the nol_carryover deductions as offsets to petitioner’s ordinary_income in and petitioner may offset any capital_gains he had in the years in issue with his capital losses and he may take an additional capital_loss deduction of up to dollar_figure per year for the excess losses that cannot be offset by capital_gains sec_1211 his nondeductible capital losses may be carried over to be deducted from capital_gains in subsequent years sec_1212 because the losses sustained by petitioner in relation to his trading activity are capital and not ordinary in character such excess capital losses carried over are deductible only in subsequent years to the extent he has capital_gains plus excess losses of up to dollar_figure sec_172 sec_1211 see also flora v commissioner tcmemo_1965_64 respondent also determined accuracy-related_penalties under sec_6662 for a substantial_understatement_of_income_tax on petitioner’s income_tax returns for the years in issue under sec_7491 respondent has the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax due to any substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the understatement is reduced to the extent that the taxpayer has substantial_authority for the tax treatment of the item or adequately disclosed his position and has a reasonable basis for such position sec_6662 in this case the understatement on petitioner’s returns meets the sec_6662 definition of substantial so respondent has met that burden of production petitioner has not cited any substantial_authority to support his argument that his losses from day trading are deductible from his ordinary_income there is no reasonable basis for his treatment of the losses as ordinary thus there is no reduction of petitioner’s understatement_of_tax that is subject_to the sec_6662 penalty see sec_6662 the accuracy-related_penalty under sec_6662 is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his or her proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional see id petitioner has presented no evidence that he acted in reasonable reliance on the advice of a tax professional in asserting the position taken on his returns or that he otherwise acted with reasonable_cause or in good_faith therefore the penalties for substantial_understatement of tax are sustained for and to reflect the foregoing decision will be entered under rule
